UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 09-1018
                                          )
MARLENE MORTEN,                           )
                                          )
            Defendant.                    )
__________________________________________)


                                             ORDER

               For the reasons given in the Opinion issued this same day, it is hereby

               ORDERED that [9] the motion of the United States to dismiss Ms. Morten’s

counterclaims against it is GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that Ms. Morten’s counterclaim alleging that the United

States is liable for the breach of contracts between the District of Columbia and Unfoldment, Inc.

is DISMISSED; it is

               FURTHER ORDERED that [13] Ms. Morten’s motion to enjoin the United States

from proceeding with this collection action is DENIED; it is

               FURTHER ORDERED that [12] Unfoldment, Inc.’s motion to intervene as a

third-party plaintiff is DENIED; and it is
               FURTHER ORDERED that on or before August 20, 2010, Ms. Morten will

amend her pleadings to reflect her filing of an administrative claim for a refund of tax penalties

from the IRS and her understanding of the status of that claim.

               SO ORDERED.


                                             /s/________________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: August 4, 2010




                                                 2